OPINION OF THE COURT
Per Curiam.
On December 16, 1987, the respondent was convicted in the Supreme Court, New York County, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree in violation of Penal Law § 110.05 and § 220.16, which constitutes a class C felony. On February 3, 1988, the respondent was sentenced to a term of probation of five years.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
*25Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Kunzeman and Miller, JJ., concur.
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Ronald J. Glick is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Ronald J. Glick is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.